Citation Nr: 1014058	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  04-35 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for degenerative 
condition of the bilateral toes to include degenerative joint 
disease and residuals of bilateral 
bunionectomy/bunionoplasty.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in August 2003, 
February 2005, and August 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  Hearings 
before a decision review officer at the RO were conducted in 
March 2005 and June 2006.

The Board remanded the claim in March 2008 for further 
development and consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service treatment records show treatment in service for both 
feet, including a profile for symptomatic flat feet.  These 
records also show the Veteran was found to have exhibited 
residuals of a right ankle fracture without sequelae at 
entrance to active service.

A private treatment record dated in December 1981 is of 
record.  The Veteran complained of painful bunions, 
bilaterally.  The Veteran's past medical history was noted to 
have been non-contributory.  The Veteran underwent bilateral 
modified bunionectomy and bunionoplasty.  

In September 1990, the Veteran requested service connection 
for his feet (fallen arches) and stated that he was treated 
in service in March 1966.  Service connection for pes planus 
was granted, effective September 1990.  

A decision of the Social Security Administration (SSA) 
granted the Veteran disability insurance benefits - 
effective May 1997, due mental disorders, aortic 
insufficiency, hypertension, neuropathy of the lower 
extremities and hands, chronic neck strain, and lumbar disc 
desiccation.  

A VA examination was conducted in September 1999.  The 
Veteran stated he had bunion and overlapping toe surgery in 
1970.  In July 2001, the Veteran requested service connection 
for bilateral lower leg frostbite due to service.  

In October 2002, the Veteran underwent radical bunionectomy 
and osteotomy of the first metatarsophalangeal joint of the 
right foot.  He provided a history of severe pain in the 
metatarsophalangeal joints of both feet since service.  The 
private podiatrist, Dan E. Jones, D.P.M., who performed the 
surgery, in a January 200[3] letter, stated that he has been 
treating the Veteran since May 2002 and that the Veteran's 
recurrent fungal infection, pes Valgo Planus, and plantar 
fasciitis were related to his service.  

A hearing before a decision review officer at the RO was 
conducted in March 2005.  The Veteran testified that his 
bunions were created by wearing combat boots in service and 
that he went on sick call for the condition.  

In March 2006, Dr. Jones performed a radical bunionectomy 
with osteotomy and removal of arthritic fragments of the left 
foot.  The examiner noted that the Veteran suffered severe 
deformities as a result of service.  

A hearing before a decision review officer at the RO was 
conducted in June 2006.  The Veteran stated that he has had 
bilateral ankle problems since childhood, his right ankle was 
fractured prior to service, and the ankle conditions were 
aggravated in service.  He noted that he was not treated for 
an ankle condition in service.  He also stated that the ankle 
conditions were aggravated by his service-connected pes 
planus.  The Veteran stated that he was seen for complaints 
of bilateral bunion pain by medical personnel in service at 
the time he was seen for his flat feet.  He also noted that 
he has had continuous pain since service.  

A VA examination was conducted in October 2009.  After a 
review of the Veteran's claims file, the examiner opined that 
the Veteran's bilateral ankle conditions were not incurred in 
or aggravated by service as there were no reports of ankle 
complaints contained in the Veteran's service treatment 
records.  The examiner also stated that there is nothing in 
the orthopedic literature that would suggest that hallux 
valgus deformity or flat feet would result in an ankle 
condition.  A VA examination was conducted in October 2009.  
After a review of the Veteran's claims file, the examiner 
stated that the Veteran's bilateral hallux valgus corrections 
have no relationship to his service-connected pes planus or 
to service.  The examiner noted that these disabilities were 
not noted in the Veteran's service treatment records and 
there is nothing in the orthopedic literature to suggest that 
pes planus will cause bunion deformities.  

The Veteran seeks service connection for a right ankle 
disability, including aggravation of a pre-existing right 
ankle disability, for a left ankle disability, and for a 
degenerative condition of the bilateral toes, to include 
degenerative joint disease and residuals of bilateral 
bunionectomy/bunionoplasty, including as secondary to the 
service-connected bilateral pes planus.

As a preliminary matter, no disability of the Veteran's 
ankles was noted upon entry into service.  Therefore, the 
evidence need only show that the Veteran's ankle disability 
was incurred in service, degenerative joint disease or 
arthritis was incurred within one year of discharge, or that 
his service-connected bilateral pes planus caused or 
aggravated any disability at issue.  

The Veteran has a right, as a matter of law, to compliance 
with the remand orders of the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board remanded the claim for an 
examination and opinion regarding the etiology of the 
Veteran's disabilities.  However, this case be must again be 
remanded to the agency of original jurisdiction for another 
opinion to comply with the Board's original remand.  The 
medical opinions of record are inadequate to resolve whether 
the disabilities at issue were aggravated by the Veteran's 
service-connected bilateral pes planus.  In light of the need 
to remand the claim to resolve these issues, complete medical 
opinions regarding service connection on a direct and 
secondary basis will be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an orthopedic 
examination regarding his bilateral ankle 
disability, and degenerative joint 
disease and residuals of bilateral 
bunionectomy/bunionoplasty.  The 
Veteran's claims folder and a copy of 
this Remand must be made available to the 
examiner in conjunction with the review.  

A)  The examiner should render an opinion 
as to whether the Veteran currently 
suffers from an identifiable disorder of 
the right or left ankle.  Pain in and of 
itself is not a disability for purposes 
of service connection.

B)  The examiner should render an opinion 
as to whether it

i) Is it at least as likely as not (a 50% 
or higher degree of probability) that any 
current disability of either ankle or the 
toes are causally related to service?

ii) Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current disability of either ankle or 
the toes are proximately due to the 
Veteran's service-connected bilateral pes 
planus?

ii) Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current disability of either ankle or 
the toes have been aggravated 
(permanently worsened beyond the natural 
course of the disease) by the Veteran's 
service-connected bilateral pes planus, 
if so, what level of disability is 
attributable to such aggravation.  

In rendering the requested opinions, the 
examiner must address the significance of 
the existing medical opinions of record 
noted above pertaining to these issues.  
The examiner must provide a comprehensive 
rationale for the opinion provided.

2.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J.G. Reinhart
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

